Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147692(28)(29)                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  In re VELEZ-RUIZ
  _________________________________________

  WANDA VELEZ-RUIZ, M.D.,
          Plaintiff-Appellant,
                                                                    SC: 147692
  v                                                                 COA: 316578
                                                                    Source of Case: Oakland CC
  OAKLAND COUNTY CIRCUIT COURT JUDGE,
           Defendant-Appellee.

  _________________________________________/

         On order of the Chief Justice, the plaintiff’s motion for immediate consideration is
  GRANTED. On further order of the Chief Justice, the motion to: (1) file a reply brief
  with supplemental statements of jurisdiction, grounds for appeal, questions presented,
  material proceedings and facts, standards of review, and amended relief sought, and (2)
  waive the 10-page limitation for reply briefs under MCR 7.302(E) and MCR 7.212(G) is
  DENIED; the plaintiff’s October 23, 2013 brief is thus rejected. The plaintiff shall have
  14 days from the date of this order to file a conforming reply brief, limited to the issues
  raised in the original application for leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 29, 2013
                                                                               Clerk